DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22  has been entered.
Response to Arguments
Applicant’s arguments, see pgs. 7-10, filed 9/15/22, with respect to the rejection of claims 1, 4-8, 14-17, 19, and 21-26 under 35 U.S.C. 103 as being unpatentable over Corbille et al. (US 9,513,451) and Brunet et al. (US 2010/0183274) have been fully considered and are unpersuasive.  
Applicant argues Brunet et al. fails to disclose or reasonably suggest “a splice chip connected to the splice tray and having a base comprising a plurality of posts positioned vertically relative to the base, and a lower protrusion and an upper protrusion emanating from at least one of the plurality of posts, wherein a lower slot is formed between the at least one of the plurality of posts and the lower protrusion, and an 2 129605505.3ATTORNEY DOCKET NO.: 140796.001501PATENT upper slot is formed between the at least one of the plurality of posts and the upper protrusion, the upper slot being stacked on the lower slot.”  Specifically, Applicant argues Brunet et al. fails to disclose a plurality of posts positioned vertically with respect to the base, and instead only shows arms (194c) emanating from what appears to be a portion of the splice holding channel (195c) and not any vertical post as required by the claim.  The Examiner respectfully disagrees. 
Figure 14 of Brunet et al., relied upon to teach the claimed structure of the splice chip, illustrates a top view of splice chip 180” and Brunet et al. discloses spring arms 194 extend along at least a portion of the splice holding channel 195 ([0060]).  From the top view of Figure 14, it is apparent the upper arms 194c and 194d are integrally formed with one another, and lower arms 194a and 194b are integrally formed with each other, where the integral upper arms are stacked vertically on the integral lower arms.  Moreover, it is also apparent that the upper arms 194a/194b and the lower arms 194c/194d occupy different regions of vertical space, for example as a lower splice 192a is seated in the fiber channel 195 at a position closer to the base than the upper arms 194a/194b (i.e. the upper arms 194a/194b are biased to reside vertically above the lower splice 192a).

    PNG
    media_image1.png
    352
    480
    media_image1.png
    Greyscale

The term “post” is broad in the art, and is met by a structure which projects upward from the base.  In the present case, the portions of the arms that vertically overlap (see annotated Figure 14 below) are considered “posts,” as each overlapped portion forms a continuous structure that projects upward from the base.  The “post” being formed of two separate elements attached together is irrelevant, as the term “post” does not inherently require unitary construction.

    PNG
    media_image2.png
    496
    737
    media_image2.png
    Greyscale

	Therefore, Brunet et al. teaches a plurality of posts as required by the claim.  Applicant’s arguments are unpersuasive.  This Action is non-final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 14-17, 19, 21-23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbille et al. (US 9,513,451 B2) and Brunet et al. (US 2010/0183274 A1).
Re. Claims 1 and 19, Corbille et al. discloses a sealed terminal 1 (Fig 1; col. 7 lines 26-27), comprising:
a housing 20 comprising an interior compartment and a distal end (i.e. distal end located opposite open end 22) having a radiused wall for routing one or more cables 210 within the interior compartment without bending of the one or more cables (Figs 1-4b; col. 7 lines 27-29; col. 9 lines 48-67; col. 10 line 1);
a cover 10 connected to the housing 20 to close the interior compartment (Figs 1-4b; col. 7 lines 27-31 and 50-51; col. 9 lines 66-67; col. 10 line 1) and comprising:
a plurality of input ports 80 for receiving the one or more cables 210 (Fig 3; col. 8 lines 19-27), and
an output adapter module comprising a plurality of distribution ports 80 each for receiving a connector for active connection to the one or more cables 210 (Fig 5; col. 4 lines 17-51; col. 13 lines 10-67; col. 14 lines 1-3), 
wherein the plurality of input ports 80 and the plurality of distribution ports 57 are positioned entirely on the cover (Figs 1-5; col. 8 lines 19-21; col. 13 lines 10-13);  
a flexible port 57 disposed within at least one of the plurality of distribution ports 80 (col. 13 lines 11-14) wherein the flexible port 57 comprises a seal (col. 4 lines 12-16), a press-in element (col. 13 lines 24-36), and a clip (col. 13 lines 55-60), wherein the press-in element is configured to retain the seal within the at least one of the plurality of distribution ports 80 (col. 13 lines 24-36), and wherein the clip is configured to retain the connector (col. 13 lines 55-60);
a splice tray 70 positioned in the interior compartment and comprising one or more cable retainers including a plurality of prongs (note: prongs unlabeled but best seen in Fig 3, and are similar to prongs associated with fiber guides 130 in the storage device 50; col. 8 lines 53-57) configured to route the one or more cables 210 within the interior compartment (Fig 3; col. 7 lines 31-32; col. 12 lines 55-60).
However, Corbille et al. does not disclose further details of the splice tray 70, and therefore does not disclose a splice chip connected to the splice tray and having a base comprising a plurality of posts positioned vertically relative to the base, and a lower protrusion and an upper protrusion emanating from at least one of the plurality of posts, wherein a lower slot is formed between the at least one of the plurality of posts and the lower protrusion, and an 2 129605505.3ATTORNEY DOCKET NO.: 140796.001501PATENT upper slot is formed between the at least one of the plurality of posts and the upper protrusion, the upper slot being stacked on the lower slot.
Splice trays are well known in the art to comprise splice chips for the organization of optical fibers thereon.   
Brunet et al. discloses a splice chip 180” having a base comprising a plurality of posts (see examiner annotated Figure 14 above) positioned vertically relative to the base, and a lower protrusion 194a/194b and an upper protrusion 194c/194d emanating from at least one of the plurality of posts, wherein a lower slot is formed between the at least one of the plurality of posts and the lower protrusion 194a/194b, and an2129605505.3ATTORNEY DOCKET NO.: 140796.001501PATENT upper slot is formed between the at least one of the plurality of posts and the upper protrusion, the upper slot being stacked on the lower slot (Fig 14; [0059]-[0062]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Brunet et al. discloses their splice chip is capable of accommodating splices of a plurality of sizes in a stacked relationship, thereby increasing density of the chip ([0061]-[0062]). The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of increased utilization of space within the enclosure.
Re. Claims 4 and 5, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above.
Corbille et al. discloses the one or more cables is a drop cable (col. 13 lines 41-46), but fails to disclose the drop cable as either a flat drop cable or a round drop cable.
Both flat and round drop cables are known in the prior art, and one of ordinary skill would have found it obvious to use either with the sealed terminal rendered obvious as above for the purpose of increasing applications of the obvious sealed terminal.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 8, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the connector is a round plug-in connector (Fig 5), but fails to explicitly disclose that the connector is configured to contact the seal.
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing a sealing arrangement around the connector, thereby preventing degradation of the optical fiber in said connector due to environmental contaminants.
Re. Claims 21 and 26, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. In a separate embodiment, Corbille et al. discloses an adapter plate 355 coupled to (i.e. connected to) the splice tray and configured to receive a plurality of adapters 357 corresponding to the plurality of distribution ports 380 (Fig 6; col. 14 lines 47-48, 52-53, and 63-67; col. 15 lines 1-14).
Re. Claim 14, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the plurality of adapters 355 correspond to the plurality of distribution ports 380 (Fig 6; col. 15 lines 8-12).
Re. Claim 15, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. illustrates the adapter plate 355 comprises four adapters 357 and the output adapter comprises four distribution ports 380 (Fig 6).  It is noted, the claim requires at least four adapters and at least four distribution ports, due to the use of “comprises.”
Re. Claim 16, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. illustrates the output adapter comprises twelve distribution ports, as best seen in Figures 1 and 5.
Re. Claim 17, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the one or more cable retainers comprise a plurality of prongs for contacting at least one of the one or more cables (note: prongs unlabeled but best seen in Fig 3, and are similar to prongs associated with fiber guides 130 in the storage device 50; col. 8 lines 53-57).
Re. Claim 22, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the plurality of input ports and the plurality of distribution ports are sealed ports (col. 4 lines 1-16; col. 13 lines 27).
Re. Claim 23, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses each of the plurality of input ports is configured to receive multiple types of cable (col. 8 lines 19-21).
Re. Claim 25, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the interior compartment is shaped to control fiber bends (col. 8 lines 53-57).
Re. Claims 27 and 28, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the flexible port is field-installable (col. 13 lines 41-45).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbille et al. (US 9,513,451 B2) and Brunet et al. (US 2010/0183274 A1), in further view of Bayazit et al (US 7,272,291 B2).
Re. Claim 13, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. However, Brunet et al does not disclose an arrangement wherein the splice chip comprises chip ends at edges of a base of the splice chip and the splice tray comprises a plurality of undercuts configured to receive the plurality of chip ends so as to couple the splice chip to the splice tray.
Bayazit et al discloses a splice chip 18 for use on a splice tray 10, wherein the splice tray 10 comprises a plurality of undercuts (i.e. undercuts immediately adjacent tracks 89) configured to receive the plurality of chip ends 45 so as to couple the splice chip 18 to the splice tray 10 (Figs 4-5; col. 5 lines 20-47).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Bayazit et al discloses their splice chip and splice tray construction provides an easy to use mounting arrangement that eliminates the need for adhesives or additional mounting fasteners (Bayazit et al: col. 6 lines 17-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	10/4/22